Citation Nr: 1210781	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-47 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the appellant is entitled to the retroactive award and payment of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code for her pursuit of education prior to March 25, 2009.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.  The evidence reflects that the appellant is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2011, the appellant testified before the undersigned Acting Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The latest of the rating decisions establishing the Veteran's permanent and total status was a June 2001 rating decision; the Veteran was notified of this decision on July 16, 2001.

2.  The appellant's initial application for Chapter 35 DEA benefits was received on March 25, 2010.  


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid for any program of education pursued by the appellant prior to March 25, 2009.  38 U.S.C.A. §§ 3501, 3513, 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3130(e), 21.4131(d) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz, supra.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. 

The evidence shows that on August 7, 2000, the Veteran's permanent and total rating that established DEA eligibility was established.  Also, by a June 2001 rating decision, permanent and total rating was established, and the veteran was notified of his permanent and total status on July 16, 2001.  The appellant's eligibility for Chapter 35 benefits derives from her status as a child of a veteran who has a permanent and total disability rating.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).

On March 25, 2010, VA received the appellant's initial application for DEA benefits.  In an October 2010 statement of the case, the RO informed the appellant that it used the latest of the Veteran's permanent and total rating dates which was July 16, 2001.  The RO informed the appellant that she was entitled to benefits from March 25, 2009, to July 16, 2009 (delimiting date), and not beyond.  Thus, she was not eligible to receive DEA benefits prior to March 25, 2009.  

In general, the commencing date of an award of Chapter 35 educational benefits will not be earlier than the date one year prior to the date of receipt of the application or enrollment certification, whichever is later.  38 C.F.R. §§ 21.3130(e), 21.4131(d).  Retroactive benefits may be authorized when there is a retroactive award of the veteran's permanent and total disability rating, but this requires that the applicant submit to VA an original application for educational assistance under Chapter 35 within one year of the date that VA makes the rating decision which formed the basis for eligibility for Chapter 35 educational benefits.  38 U.S.C.A. § 5113(b) (West 2002).  Since the appellant's application was not received by June 2002, one year after the date of notification of the grant of a permanent and total disability rating, this exception to the general rule is not applicable, and, therefore, benefits cannot be paid for education pursued more than one year prior to the March 2010 date of claim.  

The appellant testified that she did not know the benefits were available to her at the time.  She submitted loan documents dated in 2009 that show monies due for her prior secondary education.  The Board sympathizes with the appellant and her reasons why she did not file for DEA benefits until March 2010.  However, the appellant's reasons for her late application do not provide a basis for an allowance of her claim.  

Under 38 U.S.C.A. § 5113, retroactive DEA benefits may be only be paid if an eligible person applies for educational assistance within a year of the decision granting a retroactive award for a permanent and total disability rating.  Decisions of the U.S. Supreme Court, as well as the United States Court of Appeals for Veterans Claims (Court), have held that payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management  v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, including time limits pertaining to filing a claim, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances. 

In light of the above, the Board finds that there is no legal basis for a grant of the benefit.  The Board notes that in a similar case where a claimant pursued educational endeavors without claiming assistance from VA in advance, the Court held that VA was precluded from reimbursing the appellant for his educational expenses incurred without first putting VA on notice that such expectation existed, i.e., by filing an application.  Erspamer v. Brown, 9 Vet App 507, 510-11 (1996). The Court remarked that Chapter 35 benefits were instituted to provide dependents educational opportunities which would otherwise be impeded or interrupted for reason of the disability or death of a parent from a disease incurred in service, and to ensure that such dependents are aided in obtaining the education status which they might have aspired to and obtained but for the disability or death of such parent.  Id. at 509.  

Under 38 U.S.C.A. § 5113(b), an exception to this general requirement that a benefit be applied for in advance, where entitlement was not actually established during the time of the dependent's educational pursuit, but is later established retroactively, but this same law requires that a claim for the benefit be submitted within a year of the decision granting the retroactive award.  In this case, the appellant did not apply for benefits within that year; there is no exception based on a factual unawareness of his or her eligibility. 

In sum, the appellant's claim for DEA benefits for her enrollment at Saint Mary of the Woods College from 1993 to 1997, was received on March 25, 2010.  Because this claim was not received within a year of the June 2001 notification to the Veteran that eligibility to DEA was established, she is not entitled to benefits for an educational program which transpired prior to March 25, 2009.  There is no indication or allegation that a claim was filed at any earlier date.  Since the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to eligibility for retroactive award and payment of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, for the appellant's pursuit of education prior to March 25, 2009, is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


